
	

113 HR 770 IH: To amend the South Carolina National Heritage Corridor Act of 1996 to designate the management entity for the South Carolina National Heritage Corridor, and for other purposes.
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 770
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Duncan of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the South Carolina National Heritage Corridor
		  Act of 1996 to designate the management entity for the South Carolina National
		  Heritage Corridor, and for other purposes.
	
	
		1.South Carolina National
			 Heritage Corridor Management EntitySection 605(a) of the South Carolina
			 National Heritage Corridor Act of 1996 (title VI of division II of Public Law
			 104–333) is amended to read as follows:
			
				(a)In
				generalThe management entity
				for the National Heritage Corridor shall be the South Carolina Heritage
				Corridor, Inc. All program funds, past, present, and future, shall be
				transferred immediately to the South Carolina Heritage Corridor,
				Inc.
				.
		
